On Motion for Rehearing.
On motion for rehearing, the appellant contends that this court’s recent panel decision in Waugh v. Ga. Real Estate Comm., 148 Ga. App. 165 (250 SE2d 879) (1978) requires a reversal of the revocation of his broker’s license by the Real Estate Commission. Stated correctly, the real issue in Waugh was whether the Commission could revoke an agent’s license for a technical violation of Rule 520-1-.08 of the Georgia Real Estate Commission. As we held in Division 4 of our opinion, it is not necessary for us to address that issue in this case since revocation of the appellant’s license was clearly authorized on the other grounds stated in the Commission’s order. See Division 3.

Motion for rehearing denied.